Exhibit 10.16
 
Business Development Bank of Canada
Banque de développement du Canada
BDC


GENERAL SECURITY AGREEMENT


--------------------------------------------------------------------------------


THIS AGREEMENT dated June 4, 2012


BETWEEN:


APEX SYSTEMS INTEGRATORS INC.


 
(the "Debtor")



AND:




BDC CAPITAL INC., a wholly-owned subsidiary of BUSINESS DEVELOPMENT BANK OF
CANADA, duly incorporated under the Canada Business Corporations Act, with a
place of
business at 148 Fullarton Street, Suite 1000, London ON  N6A 5P3
Attention:  Jeff Hill
 
(the "Bank")





1.           SECURITY INTEREST
(You, as the Debtor, will grant to the Bank a charge, referred to as a security
interest, over all personal property now held or in the future held or acquired
by you.  You will also grant a charge, referred to as a floating charge, over
your complete undertaking .  These charges are the security the Bank will hold
in consideration of lending you funds or providing the credit facility to you.)


1.1           For consideration the Debtor hereby:


 
(a)
mortgages and charges as a fixed and specific charge, and assigns and transfers
to the Bank, and grants to the Bank a general and continuing security interest
in all of the Debtor's present and after acquired personal property including,
without limitation:



 
(i)
all office, trade, manufacturing and all other equipment and all goods,
including, without limitation, machinery, tools, fixtures, computers, furniture,
furnishings, chattels, motor vehicles and other tangible personal property that
is not Inventory, and all parts, components, attachments, accessories,
accessions, replacements, substitutions, additions and improvements to any of
the above (all of which is collectively called the "Equipment");



 
(ii)
all inventory, including, without limitation, goods acquired or held for sale or
lease or furnished or to be furnished under contracts of rental or service, all
raw materials, work in process, finished goods, returned goods, repossessed
goods, all livestock and their young after conception, all crops and timber, and
all packaging materials, supplies and containers relating to or used or consumed
in connection with any of the foregoing (all of which is collectively called the
"Inventory");



 
(iii)
all debts, accounts, claims, demands, moneys and choses in action which now are,
or which may at any time be, due or owing to or owned by the Debtor and all
books, records, documents, papers and electronically recorded data recording,
evidencing or relating to the debts, accounts, claims, demands, moneys and
choses in action (all of which is collectively called the "Accounts");

 
 
 
1

--------------------------------------------------------------------------------

 
 

 
(iv)  
all documents of title, chattel paper, instruments, securities and money, and
all other personal property, of the Debtor that is not Equipment, Inventory or
Accounts;



(v)  
all patents, trade-marks, copyrights, industrial designs, plant breeder’s
rights, integrated circuit topographies, trade-names, goodwill, confidential
information, trade secrets and know-how, including without limitation,
environmental technology and bio-technology, software and any registrations and
applications for registration of the foregoing, all Intellectual Property (as
defined in the Loan Agreement) and all other intellectual and industrial
property of the Debtor (all of which is collectively called the “Intellectual
Property”);



 
(vi)
all the Debtor’s contractual rights, licenses and all other choses in action of
every kind which now are, or which may at any time be due or owing to or owned
by the Debtor, and all other intangible property of the Debtor, that is not
Accounts, chattel paper, instruments, documents of title, Intellectual Property,
securities or money;



 
(vii)
the personal property described in Schedule “A” attached to this Agreement and
all additions thereto and replacements thereof; and



 
(viii)
all proceeds of every nature and kind arising from the personal property
referred to in this Security Agreement;



 
(b)
grants to the Bank a general and continuing security interest and charges by way
of a floating charge:



 
(i)
all of the undertaking and assets of the Debtor, of every nature or kind and
wherever situate, whether presently owned or hereafter acquired, and all their
proceeds, other than its assets and undertakings that are otherwise validly and
effectively subject to the charges and security interests in favour of the Bank
created pursuant to this Clause 1.1.



1.2           The security interests, mortgages, transfers, assignments,
charges, grants and conveyances created pursuant to Clause 1.1 shall be
collectively called the "Security Interests", and the property subject to the
Security Interests and all property, assets and undertaking charged, assigned or
transferred or secured by any instruments supplemental to or in implementation
of this Security Agreement are collectively called the "Collateral".


1.3           The schedules, including definitions, form part of this Security
Agreement.


2.           EXCEPTIONS
(With few exceptions, all of your personal property is subject to the security
interests and charges described in Clause 1.1.  Only the last day of any lease
term and possibly your consumer goods are excepted.  Corporations do not hold
consumer goods.)


2.1           The last day of the term created by any lease or agreement is
excepted out of any charge or the Security Interests but the Debtor shall stand
possessed of the reversion and shall remain upon trust to assign and dispose of
it to any third party as the Bank shall direct.


2.2           All the Debtor’s consumer goods are excepted out of the Security
Interests.


3.
ATTACHMENT

(Value or consideration has flowed between you and the Bank and the Security
Interests in your personal property are complete once you sign this Security
Agreement.)


The Debtor agrees that the Security Interests attach upon the signing of this
Security Agreement (or in the case of after acquired property, upon the date of
acquisition), that value has been given, and that the Debtor has (or in the case
of after acquired property, will have upon the date of acquisition) rights in
the Collateral and the Debtor confirms that there has been no agreement between
the Debtor and the Bank to postpone the time for attachment of the Security
Interests and that it is the Debtor's understanding that the Bank intends the
Security Interests to attach at the same time.
 
 
 
 
2

--------------------------------------------------------------------------------

 

 
4.           PURCHASE MONEY SECURITY INTEREST
(To the extent that the Bank helps you acquire an interest in any personal
property, you grant a special security interest to the Bank over that personal
property.  The special security interest is known as a "Purchase Money Security
Interest".)


The Debtor acknowledges and agrees that the Security Interests constitute and
are intended to create Purchase Money Security Interests in Collateral to the
extent that moneys advanced by the Bank, including all future advances and
re-advances, are used or are to be used, in whole or in part, to purchase or
otherwise to acquire rights in Collateral.


5.           OBLIGATIONS SECURED
(The Security Interests and charges you have granted to the Bank secure all
indebtedness and all obligations to the Bank.)


This Security Agreement is in addition to and not in substitution for any other
security interest or charge now or in the future held by the Bank from the
Debtor or from any other person and shall be general and continuing security for
the payment and performance of all indebtedness, liabilities and obligations of
the Debtor to the Bank (including interest thereon), whether incurred prior to,
at the time of or after the signing of this Security Agreement including
extensions and renewals, and all other liabilities of the Debtor to the Bank,
present and future, absolute or contingent, joint or several, direct or
indirect, matured or not, extended or renewed, wherever and however incurred,
including all advances on current or running account, future advances and
re-advances of any loans or credit by the Bank (including, without limitation,
under the loan agreement dated as of the date hereof between 2314505 Ontario
Inc., the Debtor and the Bank (the “Loan Agreement”)) and the Debtor’s
obligation and liability under any contract or guarantee (including, without
limitation, under the guarantee dated as of the date hereof of the Debtor to the
Bank in respect of the debts, liabilities and/or obligations of 2314505 Ontario
Inc. (the “Guarantee”)) now or in the future in existence whereby the Debtor
guarantees payment of the debts, liabilities and/or obligations of a third party
to the Bank, and for the performance of all obligations of the Debtor to the
Bank, whether or not contained in this Security Agreement (all of which
indebtedness, liabilities and obligations are collectively called the
"Obligations").


6.           REPRESENTATIONS AND WARRANTIES
(You state that you are able to legally grant this Security Agreement to the
Bank, it will be binding and the Collateral is not subject to any encumbrances
that have not been approved by the Bank.  You own the Collateral and nothing
prevents you from granting the Security Interests and charges in favour of the
Bank.  The Bank will rely on all of the following representations and
warranties.)


6.1           The Debtor represents and warrants to the Bank that:


 
(a)
if a corporation, it is a corporation incorporated and organised and validly
existing and in good standing under the laws of the jurisdiction of its
incorporation; it has the corporate power to own or lease its property and to
carry on the business conducted by it; it is qualified as a corporation to carry
on the business conducted by it and to own or lease its property and is in good
standing under the laws of each jurisdiction in which the nature of its business
or the property owned or leased by it makes such qualification necessary; and
the execution, delivery and performance of this Security Agreement are within
its corporate powers, have been authorised and do not contravene, violate or
conflict with any law or the terms and provisions of its constating documents or
its by-laws or any shareholders agreement or any other agreement, indenture or
undertaking to which the Debtor is a party or by which it is bound;



 
(b)
if it is a corporation, its name as set forth on page 1 of this Security
Agreement is its full, true and correct name as stated in its constating
documents and if such name is in English, it does not have or use a French
language form of its name or a combined English language and French language
form of its name and vice versa, and the Debtor has provided a written
memorandum to the Bank accurately setting forth all prior names under which the
Debtor has operated;



 
(c)
if it is a partnership, its name as set forth on page 1 is its full, true and
correct, and where required or voluntarily registered its registered, name; it
is a partnership validly created and organised and validly existing under the
laws of the jurisdiction of its creation; it has the power to carry on the
business conducted by it; it is qualified as a partnership to carry on the
business conducted by it and is in good standing under the laws of each
jurisdiction in which the nature of its business makes such qualification
necessary; and the execution, delivery and performance of this Agreement are
within its powers, have been authorised, and do not contravene, violate or
conflict with any law or the terms of its partnership agreement or any other
agreement, indenture or undertaking to which the Debtor is a party or by which
it is bound, and a complete list of the names, addresses and (if individuals)
the dates of birth of the partners of the partnership are set forth on a
Schedule attached to this Security Agreement;



 
(d)
if the Debtor is an individual, that individual's full name and address provided
to the Bank are the individual's full and correct name and address and the
individual's date of birth as described on the individual's birth certificate a
true copy of which has been provided to the Bank or, if no birth certificate
issued from any jurisdiction in Canada exists, as described on the documents
provided to the Bank is the individual's correct birth date;



 
(e)
there is no litigation or governmental proceedings commenced or pending against
or affecting the Collateral or the Debtor, in which a decision adverse to the
Debtor would constitute or result in a material adverse change in the business,
operations, properties or assets or in the condition, financial or otherwise, of
the Debtor; and the Debtor agrees to promptly notify the Bank of any such future
litigation or governmental proceeding;

 
 
 
3

--------------------------------------------------------------------------------

 

 
 
(f)
it does not have any information or knowledge of any facts relating to its
business, operations, property or assets or to its condition, financial or
otherwise, which it has not disclosed to the Bank in writing and which, if known
to the Bank, might reasonably be expected to deter the Bank from extending
credit or advancing funds to the Debtor;



 
(g)
it has good title and lawfully owns and possesses all presently held Collateral,
free from all security interests, charges, encumbrances, liens and claims, save
only the Security Interests, Permitted Encumbrances (as such term is defined in
the Loan Agreement) and such other charges or security interests consented to in
writing by the Bank, and it has not granted any licenses in or of its
Intellectual Property other than as disclosed and consented to by the Bank;



 
(h)
to the extent that any of the Collateral includes serial numbered goods and
motor vehicles which require serial number registration by virtue of the Act and
its regulations including motor vehicles, trailers, manufactured homes, mobile
homes, boats, outboard motors for boats or aircraft, the Debtor has given the
full and correct serial numbers and any Ministry of Transport designation marks
or other relevant licensing authority marks of all such Collateral to the Bank;



 
(i)
the Collateral is and/or will be located at the place(s) described in Schedule
“A” and will not be removed from such location(s) without the prior written
consent of the Bank;



 
(j)
this Security Agreement is granted in accordance with resolutions of the
directors (and of the shareholders as applicable) of the Debtor, if the Debtor
is a corporation, or, if the Debtor is a partnership, of the partners of the
Debtor, and all other requirements have been fulfilled to authorise and make the
execution and delivery of this Security Agreement, and the performance of the
Debtor's obligations valid and there is no restriction contained in the
constating documents of the Debtor or in any shareholders agreement or
partnership agreement which restricts the powers of the authorised signatories
of the Debtor to borrow money or give security; and



 
(k)
the Debtor's place(s) of business and chief executive office have been correctly
provided to the Bank.



7.           COVENANTS OF THE DEBTOR
 
(The Security Interests and the Collateral must be protected while the Security
Agreement remains in effect.  These covenants are your promises to the Bank
describing how the Bank's Security Interests will be attended to.  You will also
covenant to maintain accurate books and records and allow the Bank's inspection.
Your promises are found in the Security Agreement and Schedules.)


7.1           The Debtor covenants with the Bank that while this Security
Agreement remains in effect the Debtor will:


 
(a)
promptly pay and satisfy the Obligations as they become due or are demanded;



 
(b)
defend the title to the Collateral for the Bank’s benefit, against the claims
and demands of all persons;



 
(c)
fully and effectually maintain and ensure that the Security Interests are and
continue to be valid and effective;



 
(d)
maintain the Collateral in good condition and repair and provide adequate
storage facilities to protect the Collateral and not permit the value of the
Collateral to be impaired;



 
(e)
observe and conform, in all materials respects, to all valid requirements of any
governmental authority relative to any of the Collateral and all covenants,
terms and conditions upon or under which the Collateral is held;



 
(f)
forthwith pay and satisfy:



 
(i)
all taxes, assessments, rates, duties, levies, government fees, claims and dues
lawfully levied, assessed or imposed upon it or the Collateral when due, unless
the Debtor shall in good faith contest its obligations so to pay and shall
furnish to the Bank such security as the Bank may require;



 
(ii)
all security interests, charges, encumbrances, liens and claims which rank or
could rank in priority to, or on an equal basis with, any of the Security
Interests; and



 
(iii)
all fees from time to time chargeable by the Bank arising out of any term of the
commitment letter between the Bank and the Debtor including, without limitation,
inspection, administration and returned cheque handling fees;



 
(g)
forthwith pay and satisfy all reasonable costs, charges, expenses and legal fees
and disbursements (on a solicitor and its own client basis) which may be
incurred by the Bank in connection with granting loans or credit to the Debtor,
including for:



 
(i)
inspecting the Collateral;



 
(ii)
negotiating, preparing, perfecting, registering or renewing the registration of
this Security Agreement and the Security Interests, any Financing or Financing
Change Statement, any modification or amending agreement and other documents
relating to the Debtor's obligations, whether or not relating to this Security
Agreement;

 
 
 
4

--------------------------------------------------------------------------------

 

 
 
(iii)
complying with any disclosure requirements under the Act;



 
(iv)
investigating title to the Collateral;



 
(v)
taking, recovering, keeping possession and disposing of the Collateral;



 
(vi)
maintaining the Collateral in good repair, storing the Collateral and preparing
the Collateral for disposition;



 
(vii)
any inspection, appraisal, investigation or environmental audit of the
Collateral and the cost of any environmental rehabilitation, treatment, removal
or repair necessary to protect, preserve or remedy the Collateral including any
fine or penalty the Bank becomes obligated to pay by reason of any statute,
order or direction of competent authority;



 
(viii)
all other actions and proceedings taken to preserve the Collateral, enforce this
Security Agreement and of any other security interest held by the Bank as
security for the Obligations, protect the Bank from liability in connection with
the Security Interests or assist the Bank in its loan and credit granting or
realization of the Security Interest, including any actions under the Bankruptcy
and Insolvency Act (Canada) and all remuneration of any Receiver (as defined in
Article 15 hereof) or appointed pursuant to the Bankruptcy and Insolvency Act
(Canada);



 
(ix)
any sums the Bank pays as fines, or as clean up costs because of contamination
of or from your assets.  Further, you will indemnify the Bank and its employees
and agents from any such liability or costs incurred including legal defense
costs.  Your obligation under this paragraph continues even after the
Obligations are repaid and this agreement is terminated.



 
(h)
at the Bank's request, execute and deliver further documents and instruments and
do all acts as the Bank in its absolute discretion requires to confirm, register
and perfect, and maintain the registration and perfection of, the Security
Interests;



 
(i)
notify the Bank promptly of:



 
(i)
any change in the information contained in this Security Agreement relating to
the Debtor, its business or the Collateral, including, without limitation, any
change of name or address (including any change of trade name, proprietor or
partner) and any change in the present location of any Collateral;



 
(ii)
the details of any material acquisition of Collateral, including the acquisition
of any motor vehicles, trailers, manufactured homes, boats or aircraft;



 
(iii)
any material loss or damage to the Collateral;



(iv)  
any material default by any account debtor in the payment or other performance
of its obligations to the Debtor respecting any Accounts;



(v)  
any claims against the Debtor including claims in respect of the Intellectual
Property or of any actions taken by the Debtor to defend the registration of or
the validity of or any infringement of the Intellectual Property;



 
(vi)
the return to or repossession by the Debtor of Collateral that was disposed of
by the Debtor; and



 
(vii)
all additional places of business and any changes in its place(s) of business or
chief executive office;



 
(j)
prevent the Collateral, other than Inventory sold, leased, or otherwise disposed
of as permitted by this Security Agreement, from being or becoming an accession
to property not covered by this Security Agreement;



 
(k)
carry on and conduct its business and undertaking in a proper and businesslike
manner so as to preserve and protect the Collateral and the earnings, income,
rents, issues and profits of the Collateral, including maintenance of proper and
accurate books of account and records;



 
(l)
permit the Bank and its representatives, at all reasonable times, access to the
Collateral including all of the Debtor's property, assets and undertakings and
to all its books of account and records for the purpose of inspection and the
taking of extracts and copies, whether at the Debtor’s premises or otherwise,
and the Debtor will render all assistance necessary;



(m)         observe and perform all its obligations under:


 
(i)
leases, licences, undertakings, and any other agreements to which it is a party;



 
(ii)
any statute or regulation, federal, provincial, territorial, or municipal, to
which it is subject;



 
(n)
deliver to the Bank from time to time promptly upon request:

 
 
 
 
5

--------------------------------------------------------------------------------

 

 
 
(i)
any documents of title, instruments, securities and chattel paper constituting,
representing or relating to the Collateral;



 
(ii)
all books of account and all records, ledgers, reports, correspondence,
schedules, documents, statements, lists and other writings relating to the
Collateral to allow the Bank to inspect, audit or copy them;



 
(iii)
all financial statements prepared by or for the Debtor regarding the Debtor's
business;



 
(iv)
such information concerning the Collateral, the Debtor and the Debtor's business
and affairs as the Bank may reasonably require;



(o)  
with respect to the Intellectual Property, take all necessary steps and initiate
all necessary proceedings, to maintain the registration or recording of the
Intellectual Property, to defend the Intellectual Property from infringement and
to prevent any licensed or permitted user from doing anything that may
invalidate or otherwise impair the Intellectual Property;



(p)  
with respect to copyright forming part of the Intellectual Property, provide to
the Bank waivers of the moral rights thereto executed by all contributors or
authors of the copyrighted work;



(q)  
receive and hold in trust on behalf of and for the benefit of the Bank all
proceeds from the sale or other disposition of any Collateral;



(r)  
consent to the Bank contacting and making enquiries of the Debtor’s lessors, as
well as municipal or other government officials or assessors; and



 
(s)
observe and perform the additional covenants and agreements set out in any
schedules to this Security Agreement.



7.2           Any amounts required to be paid to the Bank by the Debtor under
this Clause 7 shall be immediately payable with interest at the highest rate
borne by any of the Obligations until all amounts have been paid.


7.3           This Security Agreement shall remain in effect until it has been
terminated by the Bank by notice of termination to the Debtor and all
registrations relating to the Security Agreement have been discharged.


8.           INSURANCE
 
(It is your obligation to thoroughly insure the Collateral in order to protect
your interests and those of the Bank.  You will follow the specific requirements
of the insurance coverage described in this Clause.)


8.1           The Debtor covenants that while this Security Agreement is in
effect the Debtor shall:


 
(a)
maintain or cause to be maintained insurance on the Collateral with a reputable
insurer, of kinds, for amounts and payable to such person or persons, all as the
Bank may require, and in particular maintain insurance on the Collateral to its
full insurable value against loss or damage by fire and all other risks of
damage, including an extended coverage endorsement and in the case of motor
vehicles, insurance against theft;



 
(b)
cause the insurance policy or policies required by this Security Agreement to be
assigned to the Bank, including a standard mortgage clause or a mortgage
endorsement, as the Bank may require;



 
(c)
pay all premiums respecting such insurance, and deliver all policies to the
Bank, if it so requires.



8.2           If proceeds of any required insurance becomes payable, the Bank
may, in its absolute discretion, apply these proceeds to the Obligations as the
Bank sees fit or release any insurance proceeds to the Debtor to repair, replace
or rebuild, but any release of insurance proceeds to the Debtor shall not
operate as a payment on account of the Obligations or in any way affect this
Security Agreement or the Security Interests.


8.3           The Debtor will forthwith, on the happening of loss or damage to
the Collateral, notify the Bank and furnish to the Bank at the Debtor's expense
any necessary proof and do any necessary act to enable the Bank
to obtain payment of the insurance proceeds, but nothing shall limit the Bank's
right to submit to the insurer a proof of loss on its own behalf.


8.4           The Debtor hereby authorizes and directs the insurer under any
required policy of insurance to include the name of the Bank as loss payee on
any policy of insurance and on any cheque or draft which may be issued
respecting a claim settlement under and by virtue of such insurance, and the
production by the Bank to any insurer of a notarial or certified copy of this
Security Agreement (notarized or certified by a notary public or solicitor)
shall be the insurer's complete authority for so doing.


8.5           If the Debtor fails to maintain insurance as required, the Bank
may, but shall not be obliged to, maintain or effect such insurance coverage, or
so much insurance coverage as the Bank may wish to maintain.
 
 
 
6

--------------------------------------------------------------------------------

 

 
9.           OTHER PROHIBITIONS
 
(You agree to not encumber your property so as to interfere with the security
interests or charges granted to the Bank and you will not dispose of any of the
Collateral except inventory disposed of in the ordinary course of your
business.)


Without the prior written consent of the Bank the Debtor will not:


 
(a)
create or permit to exist any security interest in, charge, encumbrance or lien
over, or claim against any of its property, assets, undertakings including
without limitation the Collateral which ranks or could in any event rank in
priority to or on an equal basis with any of the Security Interests created by
this Security Agreement other than Permitted Encumbrances;



 
(b)
grant, sell, or otherwise assign any of its chattel paper or any of the
Collateral except only Inventory that is disposed of in accordance with Clause
10.2; or



 
(c)
where the Debtor is a corporation



 
(i) repay or reduce any shareholders loans or other debts due to its
shareholders; or



 
(ii)change its name, merge with or amalgamate with any other entity except as
specifically contemplated in the Loan Agreement.



10.           RESTRICTIONS ON SALE OR DISPOSAL OF COLLATERAL
 
(You will preserve and protect all of the Collateral and not dispose of it
without the consent of the Bank.  Any sales or other disposition will result in
you holding the proceeds in trust for the Bank.  Your responsibilities towards
the Collateral and any trust proceeds are important to the Bank.)


10.1           Except as provided by this Security Agreement, without the Bank’s
prior written consent the Debtor will not:


 
(a)
sell, lease, license or otherwise dispose of the Collateral;



 
(b)
release, surrender or abandon possession of the Collateral; or



 
(c)
move or transfer the Collateral from the jurisdictions in which the Security
Interests have been perfected.



10.2           Provided that the Debtor is not in default under this Security
Agreement, the Debtor may lease, sell, license, consign or otherwise deal with
items of Inventory and the licensing of software owned and developed by it only
in the ordinary course of its business and for the purposes of carrying on its
business.


10.3           Any disposition of any Collateral, excepting sales of Inventory
in the ordinary course, shall result in the Debtor holding the proceeds in trust
for and on behalf of the Bank and subject to the Bank’s exclusive direction and
control.  Nothing restricts the Bank’s rights to attach, seize or otherwise
enforce its Security Interests in any Collateral sold or disposed, unless it is
sold or disposed with the Bank’s prior written consent.


11.           PERFORMANCE OF OBLIGATIONS
 
(If you do not strictly do all those things that you have agreed to do in this
Security Agreement, the Bank may perform those obligations but you will be
required to pay for them.)


If the Debtor fails to perform its covenants and agreements under this Security
Agreement, the Bank may, but shall not be obliged to, perform any or all of such
covenants and agreements without prejudice to any other rights and remedies of
the Bank, and any payments made and any costs, charges, expenses and legal fees
and disbursements (on a solicitor and its own client basis) incurred by the Bank
shall be immediately payable by the Debtor to the Bank with interest at the
highest rate borne by any of the Obligations and shall be secured by the
Security Interests, until all such amounts have been paid.


12.           ACCOUNTS
 
(Any dealing with the Collateral that results in an account being created, or
proceeds arising, is of particular importance to the Bank.  The account, or
proceeds, acts in substitution for the Collateral that has been sold, usually
inventory.  You will protect the account or proceeds in favour of the Bank.)


Notwithstanding any other provision of this Security Agreement, the Bank may
collect, realize, sell or otherwise deal with all or a portion of the Accounts
in such manner, upon such terms and conditions and upon the occurrence and
continuance of a default as may seem to it advisable, and without notice to the
Debtor, except in the case of disposition after default and then subject to the
applicable provisions of the Act, if any.  All forms of payment received by the
Debtor in payment of any Account, or as proceeds, shall be subject to the
Security Interests and upon the occurrence and continuance of a default shall be
received and held by the Debtor in trust for the Bank.
 
 
 
7

--------------------------------------------------------------------------------

 

 
13.           APPROPRIATION OF PAYMENTS
 
(The Bank has the right to determine how funds it receives will be applied in
relation to your loan facility.)


Any and all payments made respecting the Obligations and monies realized from
any Security Interests (including monies collected in accordance with or
realized on any enforcement of this Security Agreement) may be applied to such
part or parts of the Obligations as the Bank sees fit, and the Bank may at any
time change any appropriation as the Bank sees fit.


14.           DEFAULT
 
(You must comply with the payment and other obligations that you have made in
favour of the Bank.  You must also strictly satisfy the covenants and agreements
that you have made in this Security Agreement.  Failure to do so will be
considered a default and the Bank will consider its legal remedies and possibly
pursue them.  This Clause defines the defaults and outlines your obligations.)


14.1           Unless waived by the Bank, the Debtor shall be in default under
this Security Agreement and shall be deemed to be in default under all other
agreements between the Debtor and the Bank in any of the following events:


 
(a)
the Debtor defaults, or threatens to default, in payments when due of any of the
Obligations; or



 
(b)
the Debtor is in breach of, or threatens to breach, any term, condition,
obligation or covenant made by it to or with the Bank, or any representation or
warranty of the Debtor to the Bank is untrue or ceases to be accurate, whether
or not contained in this Security Agreement; or



 
(c)
the Debtor or a guarantor of the Debtor declares itself to be insolvent or
admits in writing its inability to pay its debts generally as they become due,
or makes an assignment for the benefit of its creditors, is declared bankrupt,
makes a proposal or otherwise takes advantage of any provisions for relief under
the Bankruptcy and Insolvency Act (Canada), the Companies Creditors' Arrangement
Act (Canada) or similar legislation in any jurisdiction, or makes an authorized
assignment; or



 
(d)
a receiver, manager, receiver and manager or receiver-manager of all or a part
of the Collateral is appointed; or



 
(e)
an order is made or a resolution is passed for the winding up of the Debtor or a
guarantor of the Debtor; or



 
(f)
the Debtor or a guarantor of the Debtor ceases or threatens to cease to carry on
all or a substantial part of its business or makes or threatens to make a sale
of all or substantially all of its assets; or



 
(g)
distress or execution is levied or issued against all or any part of the
Collateral; or



(h)         if the Debtor is a corporation and any member or shareholder:


 
(i)
commences an action against the Debtor; or



 
(ii)
gives a notice of dissent to the Debtor in accordance with the provisions of any
governing legislation;



 
which action or notice shall not, less than three (3) days prior to the date
fixed for the hearing of same, have been dismissed or withdrawn; or



 
(i)
if the Debtor is a corporation and its voting control changes without the Bank's
prior written consent; or



 
(j)
the Debtor uses any monies advanced to it by the Bank for any purpose other than
as agreed upon by the Bank; or



 
(k)
without the Bank’s prior written consent, the Debtor creates or permits to exist
any security interest, charge, encumbrance, lien or claim against any of the
Collateral which ranks or could in any event rank in priority to or on an equal
basis with any of the Security Interests; or



 
(l)
the holder of any other security interest, charge, encumbrance, lien or claim
against any of the Collateral does anything to enforce or realize on such
security interest, charge, encumbrance, lien or claim which remains unsatisfied
for or has not been withdrawn, released, vacated or stayed within 5 business
days; or



 
(m)
the Debtor enters into an amalgamation, a merger or other similar arrangement
with any other person without the Bank's prior written consent or, if the Debtor
is a corporation, it is continued or registered in a different jurisdiction
without the Bank's prior written consent; or



 
(n)
the Bank in good faith and on commercially reasonable grounds believes that the
prospect of payment or performance of any of the Obligations is impaired or that
any of the Collateral is or is about to be placed in jeopardy or removed from
the jurisdiction in which this Security Agreement has been registered; or



 
(o)
the lessor under any lease to the Debtor of any real or personal property takes
any steps to or threatens to terminate such lease or otherwise exercise any of
its remedies under such lease as a result of any default by the Debtor and such
default is not remedied by the Debtor such that the applicable lease is not
terminated within 5 days of Debtor’s receipt of notice; or



 
(p)
the Debtor causes or allows hazardous materials to be brought upon any lands or
premises occupied by the Debtor or to be incorporated into any of its assets, or
the Debtor causes, permits, or fails to remedy any environmental contamination
upon, in or under any of its lands or assets, or fails to comply with any
abatement or remediation order given by a responsible authority; or

 
 
 
8

--------------------------------------------------------------------------------

 

 
 
(q)
any permit, license, certification, quota or order granted to or held by the
Debtor is cancelled, revoked or reduced, as the case may be, or any order
against the Debtor is enforced, preventing the business of the Debtor from being
carried on for more than 5 days or materially adversely changing the condition
(financial or otherwise) of the Debtor’s business;



 
(r)
if an individual, the Debtor dies or is declared incompetent by a court of
competent jurisdiction; or



 
(s)
any Event of Default (as defined in the Loan Agreement).



For greater certainty, it is acknowledged that these defaults are in addition
to, and not in substitution of, those Events of Default which are defined in and
contained in the Loan Agreement.


15.           ENFORCEMENT
 
(If a default occurs, the Bank has numerous remedies and legal rights, including
enforcement of the Security Agreement according to this Clause.  You also have
rights, provided by the Personal Property Security Act and the common law in
your jurisdiction.)


15.1           Upon any default under this Security Agreement the Bank may
declare any or all of the Obligations whether or not payable on demand to become
immediately due and payable and the Security Interests will immediately become
enforceable.  To enforce and realize on the Security Interests the Bank may take
any action permitted by law or in equity as it may deem expedient and in
particular, without limitation, the Bank may do any of the following:


 
(a)
appoint by instrument a receiver, manager, receiver and manager or
receiver-manager (the "Receiver") of all or any part of the Collateral, with or
without bond as the Bank may determine, and in its absolute discretion remove
such Receiver and appoint another in its stead;



 
(b)
enter upon any of the Debtor’s premises at any time and take possession of the
Collateral with power to exclude the Debtor, its agents and its servants,
without becoming liable as a mortgagee in possession;



 
(c)
preserve, protect and maintain the Collateral and make such replacements and
repairs and additions to the Collateral as the Bank deems advisable;



(d)  
dispose of all or part of the Collateral, whether by public or private sale or
lease or otherwise, in such manner, at such price as can be reasonably obtained
and on such terms as to credit and with such conditions of sale and stipulations
as to title or conveyance or evidence of title or otherwise as to the Bank may
seem reasonable, provided that if any sale, lease or other disposition is on
credit the Debtor will not be entitled to be credited with the proceeds of any
such sale, lease or other disposition until the monies are actually received;



(e)  
register assignments of the Intellectual Property, and use sell, assign, license
or sub-license any of the Intellectual Property; and



 
(f)
exercise all of the rights and remedies of a secured party under the Act and any
other applicable laws.



15.2           A Receiver appointed pursuant to this Security Agreement insofar
as responsibility for its actions is concerned shall be the agent of the Debtor
and not of the Bank and, to the extent permitted by law or to such lesser extent
permitted by its appointment, shall have all the powers of the Bank under this
Security Agreement, and in addition shall have power to:


 
(a)
carry on the Debtor’s business and for such purpose from time to time to borrow
money either secured or unsecured, and if secured by granting a security
interest on the Collateral, such security interest may rank before or on an
equal basis with or behind any of the Security Interests and if it does not so
specify such security interest shall rank in priority to the Security Interests;
and



 
(b)
make an assignment for the benefit of the Debtor's creditors or a proposal on
behalf of the Debtor under the Bankruptcy and Insolvency Act (Canada); and



 
(c)
commence, continue or defend proceedings in the name of the Receiver or in the
name of the Debtor for the purpose of protecting, seizing, collecting, realizing
or obtaining possession of or payment for the Collateral; and



 
(d)
make any arrangement or compromise that the Receiver deems expedient.



15.3           Subject to the claims, if any, of the creditors of the Debtor
ranking in priority to this Security Agreement, all amounts realized from the
disposition of the Collateral pursuant to this Security Agreement will be
applied as the Bank, in its absolute discretion and to the full extent permitted
by law, may direct as follows:


 
(a)
in payment of all costs, charges and expenses (including legal fees and
disbursements on a solicitor and its own client basis) incurred by the Bank
respecting or incidental to:



 
(i)
the exercise by the Bank of the rights and powers granted to it by this Security
Agreement; and



 
(ii)
the appointment of the Receiver and the exercise by the Receiver of the powers
granted to it by this Security Agreement, including the Receiver's reasonable
remuneration and all outgoings properly payable by the Receiver;



 
(b)
in or toward payment to the Bank of all principal and other monies (except
interest) due in respect of the Obligations;



 
(c)
in or toward payment to the Bank of all interest remaining unpaid respecting the
Obligations; and



 
(d)
in payment to those parties entitled thereto under the Act.

 
 

 
 
9

--------------------------------------------------------------------------------

 
15.4           For the purpose of enabling the Bank to exercise its rights and
remedies under this Security Agreement when the Bank is entitled to exercise
such rights and remedies, and for no other purpose, and in consideration of the
Bank entering into the Loan Agreement with the Debtor, the Debtor by this
Agreement grants (to the extent permitted by law and by any contract governing
any of the Intellectual Property) to the Bank an irrevocable, non-exclusive
licence (exercisable without payment of royalty or other compensation to the
Debtor) to use, assign or sublicense any or all of the Intellectual Property,
including in such licence reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout of the same.


16.           GENERAL PROVISIONS PROTECTING THE BANK
 
(You have granted this Security Agreement to the Bank in consideration by the
Bank advancing funds or providing credit or a credit facility to you.  The Bank
will not be responsible for debts or liabilities that may arise except to the
extent that it agrees to be responsible or liable in this Security
Agreement.  If enforcement becomes necessary, the Bank will act in good faith
and in a commercially reasonable manner.)


16.1           To the full extent permitted by law, the Bank shall not be liable
for any debts contracted by it during enforcement of this Security Agreement,
for damages to persons or property or for salaries or non-fulfilment of
contracts during any period when the Bank shall manage the Collateral upon entry
or seizure, nor shall the Bank be liable to account as a mortgagee in possession
or for anything except actual receipts or be liable for any loss on realization
or for any default or omission for which a mortgagee in possession may be
liable.  The Bank shall not be bound to do, observe or perform or to see to the
observance or performance by the Debtor of any obligations or covenants imposed
upon the Debtor nor shall the Bank, in the case of securities, instruments or
chattel paper, be obliged to preserve rights against other persons, nor shall
the Bank be obliged to keep any of the Collateral identifiable.  To the full
extent permitted by law, the Debtor waives any provision of law permitted to be
waived by it which imposes greater obligations upon the Bank than described
above.


16.2           Neither the Bank nor any Receiver appointed by it shall be liable
or accountable for any failure to seize, collect, realize, sell or obtain
payments for the Collateral nor shall they be bound to institute proceedings for
the purposes of seizing, collecting, realizing or obtaining payment or
possession of the Collateral or the preserving of any right of the Bank, the
Debtor or any other party respecting the Collateral.  The Bank shall also not be
liable for any misconduct, negligence, misfeasance by the Bank, the Receiver or
any employee or agent of the Bank or the Receiver, or for the exercise of the
rights and remedies conferred upon the Bank or the Receiver by this Security
Agreement.


16.3           The Bank or any Receiver appointed by it may grant extensions of
time and other indulgences, take and give securities, accept compromises, grant
releases and discharges, release any part of the Collateral to third parties and
otherwise deal with the debtors of the Debtor, co-obligants, guarantors and
others and with the Collateral and other securities as the Bank may see fit
without liability to the Bank and without prejudice to the Bank’s rights
respecting the Obligations or the Bank's right to hold and realize the
Collateral.


16.4           The Bank in its sole discretion may realize upon any other
security provided by the Debtor in any order or concurrently with the
realization under this Security Agreement whether such security is held by it at
the date of this Security Agreement or is provided at any time in the
future.  No realization or exercise of any power or right under this Security
Agreement or under any other security shall prejudice any further realization or
exercise until all Obligations have been fully paid and satisfied.


16.5           Any right of the Bank and any obligation of the Debtor arising
under any other agreements between the Bank and the Debtor shall survive the
signing, registration and advancement of any money under the Loan Agreement or
this Security Agreement, and no merger respecting any such right or obligation
shall occur by reason of this Security Agreement.  The obligation, if any, of
the Debtor to pay legal fees, a commitment fee, a standby fee or administration
fees, under the terms of the Bank's commitment letter or the Loan Agreement with
the Debtor shall survive the signing and registration of this Security Agreement
and the Bank’s advancement of any money to the Debtor and any legal fees,
commitment fees, standby fees or administration fees owing by the Debtor shall
be secured by the Collateral.


16.6            In the event that the Bank registers a notice of assignment of
Intellectual Property the Debtor shall be responsible for and shall indemnify
the Bank against all maintenance and renewal costs in respect thereof, and any
costs of initiating or defending litigation, together with all costs,
liabilities and damages related thereto.


16.7           Notwithstanding any taking of possession of the Collateral, or
any other action which the Bank or the Receiver may take, the Debtor now
covenants and agrees with the Bank that if the money realized upon any
disposition of the Collateral is insufficient to pay and satisfy the whole of
the Obligations due to the Bank at the time of such disposition, the Debtor
shall immediately pay to the Bank an amount equal to the deficiency between the
amount of the Obligations and the sum of money realized upon the disposition of
the Collateral, and the Debtor agrees that the Bank may bring action against the
Debtor for payment of the deficiency, notwithstanding any defects or
irregularities of the Bank or the Receiver in enforcing its rights under this
Security Agreement.


17.
APPOINTMENT OF ATTORNEY

 
 
(You appoint the Bank your attorney for specific matters.)



The Debtor hereby irrevocably appoints the Bank or the Receiver, as the case may
be, with full power of substitution, as the attorney of the Debtor for and in
the name of the Debtor to, upon the occurrence and continuance of a default, do,
make, sign, endorse or execute under seal or otherwise all deeds, documents,
transfers, cheques, instruments, demands, assignments, assurances or consents
that the Debtor is obliged to sign, endorse or execute and generally to use the
name of the Debtor and to do everything necessary or incidental to the exercise
of all or any of the powers conferred on the Bank, or the Receiver, as the case
may be, pursuant to this Security Agreement.  This grant and authority shall
continue and survive any mental infirmity or legal incapacity of the Debtor
subsequent to the execution hereof.


18.           CONSOLIDATION
 
(Should you wish to redeem the Security Interest, the Bank may require you to
also pay other obligations to it before discharging its Security Interests.)


For the purposes of the laws of all jurisdictions in Canada, the doctrine of
consolidation applies to this Security Agreement.


19.           NO OBLIGATION TO ADVANCE
 
(The Bank determines, in the end, whether any advances or further advances under
the loan facility will be made.)


Neither the preparation and execution of this Security Agreement nor the
perfection of the Security Interests or the advance of any monies by the Bank
shall bind the Bank to make any advance or loan or further advance or loan, or
extend any time for payment of any indebtedness or liability of the Debtor to
the Bank.
 
 
 
10

--------------------------------------------------------------------------------

 

 
20.
WAIVER

 
(Indulgences granted by the Bank should not be taken for granted.)



The Bank may permit the Debtor to remedy any default without waiving the default
so remedied. The Bank may from time to time and at any time partially or
completely waive any right, benefit or default under this Security Agreement but
such waiver shall not be a bar to or a waiver of any such right, benefit or
default thereafter, or of any other right, benefit or default under this
Security Agreement.  No waiver shall be effective unless it is in writing and
signed by the Bank.  No delay or omission on the part of the Bank in exercising
any right shall operate as a waiver of such right or any other right.


21.           NOTICE
(This Clause describes how the various notices referred to in this Security
Agreement may be given.)


Notice may be given to either party by prepaid mail or delivered to the party
for whom it is intended, at the principal address of such party provided in this
Security Agreement or at such other address as may be given in writing by one
party to the other, and any notice if mailed shall be deemed to have been given
at the expiration of three business days after mailing and if delivered, on
delivery.


22.
EXTENSIONS

(Your duties and responsibilities to the Bank remain in place regardless of any
concerns you may have about the loan facility or the Bank's actions.)


The Bank may grant extensions of time and other indulgences, take and give up
security, accept compositions, compound, compromise, settle, grant releases and
discharges, refrain from perfecting or maintaining perfection of security
interests, and otherwise deal with the Debtor, the Debtor’s account debtors,
sureties and others and with the Collateral and other security interests as the
Bank may see fit without prejudice to the Debtor’s liability or the Bank's right
to hold and realize on the Security Interests.


23.           NO MERGER
(Except as agreed upon in the Security Agreement or another contract
specifically discussing this point, this Security Agreement is an independent
obligation on your part.)


This Security Agreement shall not create any merger or discharge of any of the
Obligations, or any assignment, transfer, guarantee, lien, contract, promissory
note, bill of exchange or security interest of any form held or which may be
held by the Bank now or in the future from the Debtor or from any other
person.  The taking of a judgement respecting any of the Obligations will not
operate as a merger of any of the covenants contained in this Security
Agreement.


24.           RIGHTS CUMULATIVE
(This Agreement describes some rights and remedies of the Bank.  The Bank also
is entitled to rely on all other rights and remedies available to it in law and
in any other agreements it has entered into with you.)


The Bank’s rights and remedies set out in this Security Agreement, and in any
other security agreement held by the Bank from the Debtor or any other person to
secure payment and performance of the Obligations, are cumulative and no right
or remedy contained in this Security Agreement or any other security agreements
is intended to be exclusive but each will be in addition to every other right or
remedy now or hereafter existing at law, in equity or by statute, or pursuant to
any other agreement between the Debtor and the Bank that may be in effect from
time to time.


25.           ASSIGNMENT
(Should the Bank assign or transfer or otherwise deal with this Security
Agreement on its own behalf, you agree that the Security Agreement shall remain
binding and effective upon you.)


The Bank may, without notice to the Debtor, at any time assign or transfer, or
grant a security interest in, all or any of the Obligations, this Security
Agreement and the Security Interests.  The Debtor agrees that the assignee,
transferee or secured party, as the case may be, shall have all of the Bank's
rights and remedies under this Security Agreement and the Debtor will not assert
as a defence, counterclaim, right of set-off or otherwise any claim which it now
has or may acquire in the future against the Bank in respect of any claim made
or any action commenced by such assignee, transferee or secured party, as the
case may be, and will pay the assigned Obligations to the assignee, transferee
or secured party, as the case may be, as the said Obligations become due.


26.           SATISFACTION AND DISCHARGE
(Until this Security Agreement is terminated and any registrations relating to
it are discharged, the Security Agreement will remain effective even though the
indebtedness to the Bank may have been paid.)


Any partial payment or satisfaction of the Obligations, or any ceasing by the
Debtor to be indebted to the Bank shall not be a redemption or discharge of this
Security Agreement.  The Debtor shall be entitled to a release and discharge of
this Security Agreement upon full payment and satisfaction of all Obligations,
and upon written request by the Debtor and, subject to applicable law, payment
to the Bank of an administrative fee to be fixed by the Bank and payment of all
costs, charges, expenses and legal fees and disbursements (on a solicitor and
his own client basis) incurred by the Bank in connection with the Obligations
and such release and discharge.  The Debtor shall, subject to applicable law,
pay an administrative fee, to be fixed by the Bank, for the preparation or
execution of any full or partial release or discharge by the Bank of any
security it holds, of the Debtor, or of any guarantor or covenantor with respect
to any Obligations.


27.           ENVIRONMENT


The Debtor represents and agrees that:


 
(a)
it operates and will continue to operate in conformity with all applicable
environmental laws, regulations, standards, codes, ordinances and other
requirements of any jurisdiction in which it carries on business and will ensure
its staff is trained as required for that purpose;



 
(b)
it has an environmental emergency response plan, if applicable, and all officers
and employees are familiar with that plan and their duties under it;



(c)         it possesses and will maintain all environmental licences, permits
and other governmentalapprovals as may be necessary to conduct its business and
maintain the Collateral;


 
(d)
there has been no complaint, prosecution, investigation or proceeding,
environmental or otherwise, respecting the Debtor's business or assets including
without limitation the Collateral;



 
(f)
it will advise the Bank immediately upon becoming aware of any environmental
problems relating to its business or the Collateral;



 
(g)
it will provide the Bank with copies of all communications with environmental
officials and all environmental studies or assessments prepared for the Debtor
and it consents to the Bank contacting and making enquiries of environmental
officials or assessors;



 
(h)
it will from time to time when requested by the Bank provide to the Bank
evidence of its full compliance with the Debtor's obligations in this Clause 27.

 
 
 
11

--------------------------------------------------------------------------------

 

 
28.           ENUREMENT


This Security Agreement shall enure to the benefit of the Bank and its
successors and assigns, and shall be binding upon the Debtors and its heirs,
executors, administrators, successors and any assigns permitted by the Bank, as
the case may be.


29.           INTERPRETATION


29.1           In this Security Agreement:


 
(a)
"Collateral" has the meaning set out in Clause 1 and any reference to the
Collateral shall, unless the context otherwise requires, be deemed to be a
reference to the Collateral in whole or in part;



 
(b)
"the Act" means the Personal Property Security Act of the province in which the
branch of the Bank is located, as described on page 1 of this Security
Agreement, and all regulations under the Act, as amended from time to time.



29.2           Words and expressions used in this Security Agreement that have
been defined in the Act shall be interpreted in accordance with their respective
meanings given in the Act unless otherwise defined in this Security Agreement or
unless the context otherwise requires.


29.3           The invalidity or unenforceability of the whole or any part of
any clause of this Security Agreement shall not affect the validity or
enforceability of any other clause or the remainder of such clause of this
Security Agreement.


29.4           The headings used in this Security Agreement have been inserted
for convenience of reference only and shall not define, limit, alter or enlarge
the meaning of any provision of this Security Agreement.


29.5           This Security Agreement shall be governed by the laws of the
province referred to in subclause 29.1(b).  For enforcement purposes, the Debtor
hereby attorns to the jurisdiction of the courts and laws of any province,
state, territory or country in which the Bank enforces its rights and remedies
hereunder.


30.           COPY OF AGREEMENT AND FINANCING STATEMENT


The Debtor:


 
(a)
acknowledges receiving a copy of this Security Agreement; and



 
(b)
if the Act so permits, waives all rights to receive from the Bank a copy of any
financing statement or financing change statement filed, or any verification
statement or other document received at any time respecting this Security
Agreement.



31.           TIME


Time shall in all respects be of the essence.


32.           INDEPENDENT ADVICE


The Debtor acknowledges having received, or having had the opportunity to
receive, independent legal and accounting advice respecting this Security
Agreement and its effect.


33.           PARENTHETICAL COMMENTS


The Debtor acknowledges and agrees that the comments in parentheses are intended
to provide a brief but not thorough indication of the intent of the legal
provisions that follow in each subsequent clause, and do not form part of this
Security Agreement.


34.           THE COMMITMENT LETTER


The Bank has extended an offer of financing or a commitment letter to 2314505
Ontario Inc. and the Debtor and has subsequently entered into the Loan Agreement
relating to certain loan facilities including those secured by, among other
things, the Guarantee and this Security Agreement.  The Debtor acknowledges and
agrees that in the event of any discrepancy, conflict or inconsistency between
any term of this Security Agreement and any term of the Loan Agreement, the
terms of the Loan Agreement shall apply and take precedence over the terms of
this Security Agreement to the extent of such discrepancy, conflict or
inconsistency.  Provided, however, that the existence of a particular
representation, warranty, covenant or other provision in this Security Agreement
which is not contained in the Loan Agreement shall not constitute or be deemed
to constitute a discrepancy, conflict or inconsistency and that particular
representation, warranty, covenant or other provision in this Security Agreement
shall continue to apply.
 
 
 
12

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF the Debtor has hereunto set his hand and seal or has affixed
its corporate seal duly attested by the hand(s) of its proper officer(s) in that
behalf, on the day and year first above written.
 

 
APEX SYSTEMS INTEGRATORS INC.
    (Debtor)          
 
Per: /s/ Karen Dalicandro       Name: Karen Dalicandro       Title:  President  
                  Per:          Name:       Title:               I/We have
authority to bind the Corporation  





 
13

--------------------------------------------------------------------------------

 






SCHEDULE “A”


Subclause 1.1(a):


1.
the following specific items, even though they may be included within the
descriptions of Collateral
(insert description by item or kind):





all assets of the Debtor from time to time.










2.                 the following serial numbered goods:



 
Serial No. (re  motor vehicles & trailers, etc.)
Year
Make and Model











3.                 Location(s) of the Collateral:
 
3170 Harvester Road, Burlington, Ontario, L7N 3W8
and any other location of the Debtor from time to time.
 
 
 
 
 
 
14